By the Court.
These are two actions of tort, in one of which the plaintiff, the owner and driver of her automobile, seeks compensation for personal injuries and property damage, and in the other of which the plaintiff, being a gratuitous passenger in that automobile, seeks compensation for personal injuries alone. The cause of action is a collision at intersecting streets alleged to be due to the negligence of the defendant. The trial judge found that the automobiles entered the intersection of ways at approximately the same instant, that the first plaintiff had the right of way and in the operation of her automobile was in the exercise of due care, that the collision resulted from the negligent operation and control of the defendant’s automobile, and that the other plaintiff was injured through the same negligent conduct. These findings of fact were warranted by evidence which need not be narrated. The cases fall within the general rule that, when collisions occur at *78intersecting streets between automobiles, the issues of due care and negligence of the respective drivers present questions of fact. Daris v. Middlesex & Boston Street Railway, 241 Mass. 580. Bogert v. Corcoran, 260 Mass. 206, 209. Bagdazurian v. Nathanson, 269 Mass. 386. Keyes v. Checker Taxi Co. 275 Mass. 461.

Exceptions overruled.